department of the treasury internal_revenue_service washington d c i tax_exempt_and_government_entities_division dec g uniform issue list set bpfh ti legend taxpayer a ccccccccseccececeeceeseeeeeeeaeeoeees financial_institution m -- cseceeeeee eens financial_institution n cceeeece ee eeee ees amount 0c cece cece sence rere eseeeenseeeeneeas amount ce eee e cence ee eeeneneseeeaeseees amount ccc ccececcccccsncvecerecaresseresees dear this is in response to a letter dated date as supplemented by correspondence dated date date date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code you submitted the following facts and representations under penalties of perjury in support of your request on date taxpayer a age took a distribution in amount from ira z maintained by financial_institution n on this date pursuant to taxpayer a’s request financial_institution n transferred amount into taxpayer a’s non-ira account with financial_institution n taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to conversations within the 60-day period with personnel at the local internal_revenue_service center the service center’ who raised concerns regarding whether amount in its entirety was eligible for rollover taxpayer a represents that amount has not been used for any other purpose the above concerns were based on prior rollovers by taxpayer a on date as per taxpayer a’s request financial_institution m closed taxpayer a’s ira x and transferred the proceeds equal to amount into a non-ira account with financial_institution m on date taxpayer a rolled over amount to ira z an amount in excess of amount which represented taxpayer a’s estimate of the value of ira x plus the value of his two other iras maintained by financial_institution m financial_institution n characterized the difference between amount and amount as ira contributions for years and on date when ira z matured taxpayer a caused the funds in ira z amount to be transferred to a non-ira account with financial_institution n taxpayer a intended that amount be held in the non-ira account temporarily until he determined where to roll over - amount on or about date taxpayer a noticed di concerning ira z and his federal_income_tax return filed for about date taxpayer a visited the service_center for clarification still confused taxpayer a then consulted with financial_institution m in person to discuss these discrepancies and the form 1099-r financial_institution m had issued for taxpayer a had further discussions with the service_center with the last held on or about date after the expiration of the 60-day period for a waiver by letter dated date to date amount remains intact in taxpayer a’s non-ira account with financial_institution n ncies in the documents consequently on or unable to resolve this issue taxpayer a applied based on the above facts and representations taxpayer a requests that the internal_revenue_service the service waive the 60-day rollover requirement under sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an ange retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable contro of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was caused by the inability to obtain clarification on whether amount was eligible to be rolled over in its entirety therefore pursuant to sec_408 of the code the service hereby waives the day rollover requirement with respect to the distribution of amount from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount into an ira provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 however this waiver does not extend to amount the difference between amount and amount because of the uncertainty as to the proper characterization of amount we express no opinion whether amount is otherwise eligible for rollover and thus eligible for a waiver no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact sincerely yours carlen a wateins carlton a watkins manager employee_plans technical group enclosures deleted copy of letter_ruling notice
